Opinión del Tribunal.

No teniendo competencia el Juez de Paz de la Carolina para conocer de esta cansa por tratarse de un delito que según el artículo 549 del Código Penal trae aparejada las penas de quince dollars de multa ó treinta días de cárcel, ó ambas penas á la vez. Vista la sección 14 de la Ley de la Asamblea Legis-lativa para reorganizar el sistema judicial de Puerto Eico, aprobada en 10 de Marzo del corriente año, y visto además el número 1 'del artículo 483 del Código de Enjuiciamiento Criminal, se declara con lugar la petición de excarcelación for-mulada por el abogado Don Miguel Guerra á nombre de Marcelino Santiago y Mariano López, y en su consecuencia se decreta la inmediata excarcelación de dichos prisioneros, con las costas de oficio.
Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados Hernández, Figueras, MacLeary y Wolf.